         Case 4:18-cv-02002-MWB Document 118 Filed 08/31/20 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    JAMES E. NOTTINGHAM,                       No. 4:18-CV-02002

                  Petitioner,                  (Judge Brann)

         v.                                    (Magistrate Judge Mehalchick)

    PA ATTORNEY GENERAL,

                  Respondent.

                                    ORDER

                                AUGUST 31, 2020

        James E. Nottingham, a Pennsylvania state prisoner, filed this 28 U.S.C.

§ 2254 petition seeking to vacate his convictions and sentences.1 In June 2020,

Magistrate Judge Karoline Mehalchick issued a Report and Recommendation

recommending that this Court deny Nottingham’s petition on the ground that he

failed to exhaust his state court remedies.2 Magistrate Judge Mehalchick further

recommends denying as moot Nottingham’s remaining motions pending at that

time.3 Nottingham filed timely objections to the Report and Recommendation.4




1
     Doc. 1.
2
     Doc. 108.
3
     Id.
4
     Doc. 110.
        Case 4:18-cv-02002-MWB Document 118 Filed 08/31/20 Page 2 of 3




       Where no objection is made to a report and recommendation, this Court will

review the recommendation only for clear error.5 Conversely, “[i]f a party objects

timely to a magistrate judge’s report and recommendation, the district court must

‘make a de novo determination of those portions of the report or specified proposed

findings or recommendations to which objection is made.’”6 Regardless of whether

timely objections are made, district courts may accept, reject, or modify—in whole

or in part—the magistrate judge’s findings or recommendations.7

       Nottingham’s objections are non-specific, and he does not challenge the basis

of Magistrate Judge Mehalchick’s recommendation—that the petition be denied

because Nottingham failed to exhaust his state court remedies.8 Magistrate Judge

Mehalchick’s recommendations are therefore properly reviewed only for clear

error.9 Nevertheless, even reviewing the recommendations de novo, the Court finds

no error in Magistrate Judge Mehalchick’s conclusions that Nottingham failed to

exhaust his administrative remedies as to any of the claims raised in his § 2254




5
    Fed. R. Civ. P. 72(b), advisory committee notes; see Henderson v. Carlson, 812 F.2d 874, 878
    (3d Cir. 1987) (explaining that court should in some manner review recommendations
    regardless of whether objections were filed).
6
    Equal Emp’t Opportunity Comm’n v. City of Long Branch, 866 F.3d 93, 99 (3d Cir. 2017)
    (quoting 28 U.S.C. § 636(b)(1)).
7
    28 U.S.C. § 636(b)(1); Local Rule 72.31.
8
    See Doc. 110.
9
    See Brown v. Astrue, 649 F.3d 193, 195 (3d Cir. 2011) (noting that “district courts [must]
    review . . . objections de novo unless the objection is not timely or not specific” (internal
    quotation marks omitted)).
                                                 2
         Case 4:18-cv-02002-MWB Document 118 Filed 08/31/20 Page 3 of 3




petition and that his remaining motions are moot. Consequently, IT IS HEREBY

ORDERED that:

        1.      Magistrate Judge Karoline Mehalchick’s Report and Recommendation

                (Doc. 108) is ADOPTED;

        2.      Nottingham’s 28 U.S.C. § 2254 petition is DENIED;

        3.      The Court declines to issue a certificate of appealability;10

        4.      Nottingham’s motions for summary judgment (Doc. 76), for production

                of forensic DNA testing (Doc. 78), for default judgment (Doc. 80), for

                service of subpoenas (Doc. 89), to compel (Doc. 105), for summary

                judgment (Doc. 106), to amend/correct (Doc. 111), for summary

                judgment (Doc. 112), for summary judgment (Doc. 114), challenging

                the service of legal documents (Doc. 115), and for release (Doc. 116),

                are DENIED as moot; and

        5.      The Clerk of Court is directed to CLOSE this case.


                                                     BY THE COURT:


                                                     s/ Matthew W. Brann
                                                     Matthew W. Brann
                                                     United States District Judge




10
     See Slack v. McDaniel, 529 U.S. 473, 484 (2000) (setting forth legal standard).

                                                 3
